Citation Nr: 0810427	
Decision Date: 03/28/08    Archive Date: 04/09/08

DOCKET NO.  99-07 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Entitlement to service connection for a left knee 
disability.

2.  Entitlement to service connection for a low back 
disability.

3.  Entitlement to service connection for sinusitis.

4.  Entitlement to service connection for hypertension.

5.  Entitlement to service connection for foot and toenail 
fungus.

6.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

7.  Entitlement to service connection for undiagnosed illness 
manifested by muscle fatigue.

8.  Entitlement to service connection for undiagnosed illness 
manifested by headaches.

9.  Entitlement to service connection for undiagnosed illness 
manifested by memory loss.

10.  Entitlement to service connection for residuals of 
radiation exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Barone, Counsel


INTRODUCTION

The veteran had active service in the Marine Corps from 
October 1974 to October 1976 and in the Army from December 
1990 to May 1991, with service in Saudi  
Arabia.

This matter came before the Board of Veterans' Appeals 
(Board) from a rating decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Oakland, California.

The veteran testified before the undersigned Veterans Law 
Judge at the RO in September 2003.

The Board remanded the case in May 2004 for additional 
development of the record.

The issue of service connection for hypertension is addressed 
in the REMAND portion of the decision below and is REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  A left knee disability was not manifested in service and 
arthritis of the left knee was not manifest within one year 
of discharge; any currently present left knee disability is 
unrelated to service.

2.  A low back disability was not manifested in service and 
arthritis was not manifest within one year of discharge; and 
any currently present low back disability is unrelated to 
service.

3.  There is no current diagnosis of sinusitis.

4.  Foot and toenail fungus was not manifest in service and 
is unrelated to the veteran's service.

5.  The veteran does not have a diagnosis of PTSD.

6.  Objective indications of muscle fatigue as a chronic 
disability are not demonstrated.

7.  Objective indications of headaches as a chronic 
disability are not demonstrated.

8.  Objective indications of memory loss as a chronic 
disability are not demonstrated.

9.  The veteran did not participate in a radiation risk 
activity, and neither migraine headaches, memory problems, 
fatigue, nor nausea was caused by in-service exposure to 
ionizing radiation, nor is it otherwise related to active 
service.


CONCLUSIONS OF LAW

1.  A left knee disability was not incurred in or aggravated 
during service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

2.   A low back disability was not incurred in or aggravated 
during service and may not be presumed to have been incurred 
therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 
5107 (West 2002); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2007).

3.  Sinusitis was not incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. § 
3.303 (2007).

4.  Foot and toenail fungus was not incurred in or aggravated 
by service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 
C.F.R. § 3.303 (2007).

5.  PTSD was not incurred in or aggravated by active service.  
38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. §§ 3.303, 
3.304(f) (2007).

6.  The veteran does not exhibit signs and symptoms of muscle 
fatigue as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

7.  The veteran does not exhibit signs and symptoms of 
headaches as a manifestation of an undiagnosed illness that 
was incurred in or aggravated by service.  38 U.S.C.A. §§ 
1110, 1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 
(2007).

8.  The veteran does not exhibit signs and symptoms of memory 
loss as a manifestation of an undiagnosed illness that was 
incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 
1117, 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.317 (2007).

9.  Neither migraine headaches, memory problems, fatigue, nor 
nausea was incurred in or aggravated by service, and may not 
be presumed to have been incurred in service.  38 U.S.C.A. §§ 
1101, 1110, 1112, 1113, (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2007); 
38 C.F.R. § 3.159(b) (2007); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  Proper VCAA notice must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide; 
and (4) must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable RO decision on a 
claim.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006).

In the instant case, the veteran's claim was received in 
October 1996, long before the enactment of the VCAA.

An October 1996 letter asked the veteran to provide evidence 
pertaining to his claim for PTSD.  He was advised that he 
should provide details about his claimed stressors.

An additional letter dated in October 1996 told the veteran 
that he should furnish information regarding recent treatment 
for any of his claimed disabilities.  It indicated that the 
best type of evidence would be from providers who had treated 
him since discharge.  He was advised that his service medical 
records had been requested and that if he had any such 
records in his possession, he should submit a copy.  

A July 1997 letter discussed the veteran's claims for 
disability benefits based on Gulf War service.  It asked for 
evidence of medical treatment since his service in the Gulf 
War area.  He was also advised that he could submit non-
medical evidence such as reports of time lost from work, 
changes in his physical appearance and abilities, and changes 
in his mental or emotional attitude.  He was also told that 
he could submit lay statements.

A letter dated in May 2003 discussed the evidence necessary 
to support a claim of entitlement to service connection.  

A May 2004 letter listed the evidence of record and told the 
veteran how VA would assist him in obtaining additional 
evidence.

The Board finds that any defect with respect to the timing of 
the VCAA notice requirement was harmless error.  Although the 
notices were provided to the veteran both before and after 
the initial adjudication, the veteran has not been prejudiced 
thereby.  The content of the notice provided to the veteran 
fully complied with the requirements of 38 U.S.C.A. § 5103(a) 
and 38 C.F.R. § 3.159(b) regarding VA's duty to notify.  Not 
only has the veteran been provided with every opportunity to 
submit evidence and argument in support of his claim and to 
respond to VA notices, but the actions taken by VA have 
essentially cured the error in the timing of notice.  
Further, the Board finds that the purpose behind the notice 
requirement has been satisfied because the veteran has been 
afforded a meaningful opportunity to participate effectively 
in the processing of his claims. 

The Board also notes that during the pendency of this appeal, 
on March 3, 2006, the Court issued a decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006), which held that the VCAA notice requirements 
of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to 
all five elements of a service connection claim.  Those five 
elements include: 1) veteran status; 2) existence of a 
disability; 3) a connection between the veteran's service and 
the disability; 4) degree of disability; and 5) effective 
date of the disability.  The Court held that upon receipt of 
an application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
Id. at 486.  In this case, although the notice provided did 
not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claim, such 
error was harmless given that service connection is being 
denied, and hence no rating or effective date will be 
assigned with respect to this claimed condition.  

With respect to VA's duty to assist, the Board notes that 
identified treatment records have been obtained and 
associated with the record.  VA examinations have been 
conducted.  The veteran testified before the undersigned in 
September 2003.  Neither the veteran nor his representative 
has identified any additional evidence or information which 
could be obtained to substantiate the claims.  The Board is 
also unaware of any such outstanding evidence or information.  
Therefore, the Board is also satisfied that the RO has 
complied with the duty to assist requirements of the VCAA and 
the implementing regulations.

For the foregoing reasons, it is not prejudicial to the 
appellant for the Board to proceed to a final decision in 
this appeal.



Analysis

Initially, the Board notes that the evidence does not support 
a finding that the veteran engaged in combat.  Thus, he is 
not entitled to application of the provisions of 38 U.S.C.A. 
§ 1154(b) (West 2002).

Entitlement to service connection may be granted for 
disability resulting from disease or injury incurred in or 
aggravated by active duty.  38 U.S.C.A. §§ 1110, 1131; 38 
C.F.R. § 3.303.

Service connection may be granted for any disease initially 
diagnosed after service, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence 
of a current disability, evidence of in-service incurrence or 
aggravation of a disease or injury, and evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  See Caluza v. Brown, 7 Vet. App. 
498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) (table)].

For the showing of chronic disease in service, there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time.  38 C.F.R. § 3.303(b).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for any 
disease diagnosed after discharge when all of the evidence 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

Active military, naval, or air service includes any period of 
active duty training (ACDUTRA) during which the individual 
concerned was disabled from a disease or injury incurred or 
aggravated in the line of duty, and any period of inactive 
duty training (INACDUTRA) during which the individual 
concerned was disabled from an injury incurred or aggravated 
in the line of duty.   38 U.S.C.A. § 101(24) (2002); see 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); see also 
Paulson v. Brown, 7 Vet. App. 466, 469-70 (1995) ("an 
individual who has served only on active duty for training 
must establish a service-connected disability in order to 
achieve veteran status"); Biggins v. Derwinski, 1 Vet. App. 
474, 478 (1991).

That is to say, when a claim is based on a period of ACDUTRA, 
there must be evidence that the individual concerned died or 
became disabled during the period of ACDUTRA as a result of a 
disease or injury incurred or aggravated in the line of duty.  
In the absence of such evidence, the period of ACDUTRA would 
not qualify as "active military, naval, or air service" and 
the claimant would not achieve veteran status for purposes of 
that claim.  See 38 U.S.C.A. § 101(2)-(24); Mercado-Martinez, 
11 Vet. App. at 419.

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b) (West 2002).

	Left Knee Disability and Low Back Disability

Service medical records reflect that the veteran complained 
of back pain in January 1976, and reported onset related to 
playing basketball the prior evening.  The provider noted 
possible muscle strain.  Subsequently, in February 1976, the 
veteran reported continued back pain.  The assessment was 
questionable chronic strain.  Also in February 1976, the 
veteran reported that his knee had given out playing 
basketball or on excess running.  The assessment was 
chondromalacia.  

On discharge examination in September 1976, the veteran's 
spine and other musculoskeletal were noted to be clinically 
normal.  The veteran certified that he had informed the 
medical officer of all of his defects, illness, and injuries 
known to him.  

The veteran submitted to a medical examination for enlistment 
in the Army Reserves in November 1978.  He denied recurrent 
back pain and trick or locked knee.  He also denied medical 
problems in service.  His spine and other musculoskeletal 
were clinically normal.  

Records from the Army Reserves indicate that the veteran 
complained of low back pain in February 1990, and was 
assessed in March 1990 with low back pain and assigned light 
duty for two weeks.  

On redeployment examination in April 1991, the veteran denied 
recurrent back pain and trick or locked knee.  The spine and 
other musculoskeletal were clinically normal.  

On periodic physical examination in June 1992, he denied 
recurrent back pain.  He also denied trick or locked knee at 
that time.  Physical examination revealed clinically normal 
spine and other musculoskeletal.  

On periodic examination for the National Guard in February 
1995, the veteran denied recurrent back pain, trick or locked 
knee, and arthritis.  Clinical examination revealed normal 
spine and lower extremities.  The veteran was determined to 
be qualified for retention.  

Private records dated in December 1995 reflect the veteran's 
report of back pain.  The assessment was acute back sprain.

A June 1996 VA treatment record labeled "Persian Gulf Exam" 
indicates an assessment which included night sweats, chronic 
low back pain, high blood pressure, seasonal allergies, 
history of sexual dysfunction, and tinea pedis.

A VA examination was carried out in November 1996.  The 
veteran reported that he began to have multiple symptoms 
within two weeks of returning from the Gulf.  He reported 
muscle fatigue and feeling tired all of the time.  He 
complained of low back pain and indicated that it had been 
chronic since 1990.  The provider noted that the veteran wore 
an elastic back brace.  The veteran also complained of left 
knee pain, noting that he injured it in 1975 and that 
associated pain had progressively worsened since that time.  
Upon physical examination, the examiner offered the following 
pertinent diagnoses:  history of Persian Gulf War service 
with history chronic muscle fatigue; degenerative disc 
disease, degenerative joint disease of the lumbosacral spine; 
and left knee strain.

A March 1997 VA treatment record indicates an assessment of 
headaches, back pain, sleep disorder, and allergies.

A December 1997 VA progress note indicates an impression of 
chronic back pain.  The provider also noted that the veteran 
had patellofemoral symptoms on the left with some crepitus.

At his September 2003 hearing, the veteran testified that his 
knee and back disabilities occurred during his first period 
of active duty, as the result of rapelling.  He indicated 
that he sought treatment from a corpsman.  

A VA orthopedic examination was carried out in May 2007.  The 
veteran's history was reviewed.  He reported injuring his 
back and knee rapelling in San Diego.  The examiner noted 
that service medical records included an entry regarding 
basketball injuries in January and February 1976.  He also 
noted that there was no other mention of knee or back 
problems in the service medical records.  Upon physical 
examination, the diagnoses were degenerative joint and 
degenerative disc disease of the lumbar spine and 
degenerative joint disease of the left knee.  The examiner 
concluded that the veteran's current low back disability was 
not due to muscle strain in January 1976 or to an event or 
experience during active duty.  He noted that the veteran 
sustained a self-limiting lumbar strain that would not 
explain extensive degenerative changes found by MRI, or the 
clinical findings on examination.  He reiterated that the 
strain was a self-limited event and the veteran's low back 
problems were more likely than not due to the natural aging 
process.  With respect to the veteran's left knee disability, 
the examiner concluded that it was not due to the February 
1976 injury or to any other event or experience during active 
duty.  He noted that the knee injury was acute and self-
limited and that there were no other comments regarding knee 
problems in service.  He opined that the current left knee 
disability was more likely than not secondary to the natural 
aging process.

Having carefully reviewed the evidence pertaining to these 
claims, the Board has determined that service connection is 
not warranted.  In this regard, the Board notes that the 
first post-service evidence of a left knee disability dates 
to November 1996, when a VA examiner assessed left knee 
strain.  The Board acknowledges that the veteran reported 
knee problems during his first period of service.  However, 
subsequent service medical records show that he denied knee 
symptoms, and his lower extremities were routinely found to 
be clinically normal.  

The first evidence demonstrating a low back disability also 
dates to the November 1996 examination, when degenerative 
joint disease of the lumbosacral spine was assessed.  Again, 
the Board observes that the veteran reported a back injury 
during his first period of service.  Subsequent records, 
however, reflect the veteran's denial of recurrent back pain 
until February 1990, when a service medical record shows that 
low back pain was assessed.  At that time, no disability was 
identified.  Moreover, subsequent service medical records, to 
include reports of periodic examinations, reflect the 
veteran's denial of recurrent back pain.  They also show that 
the veteran's spine was repeatedly found to be clinically 
normal.  The next finding regarding any pathology related to 
the veteran's low back dates to the November 1996 VA 
examination, many years after the veteran's first period of 
service, and five years after his second period of active 
duty.  

The Board also notes that the May 2007 VA orthopedic examiner 
concluded that neither left knee disability nor low back 
disability was related to service.  In this regard, he opined 
that the claimed disabilities were not related to injuries in 
1976 or to an event or experience during active duty.  
Rather, he concluded that the disabilities were more likely 
than not secondary to the natural aging process.  
 
The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  While the record 
demonstrates a current diagnoses relating to the veteran's 
left knee and low back, it does not contain competent 
evidence which relates the diagnoses to any injury or disease 
in service.  The Board has considered the veteran's argument 
that these claimed disabilities are related to service.  
However, he is not, as a layperson, qualified to render a 
medical diagnosis or an opinion concerning medical causation.  
See Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).    
   
In summary, the evidence clearly establishes that these 
claimed disabilities were not incurred as the result of any 
disease or injury during active service.  There is a 
remarkable lack of credible evidence of pathology or 
treatment in proximity to service or within years of 
separation.  The Board finds the negative and silent record 
to be far more probative than the veteran's remote, 
unsupported assertions of a relationship to active service.  
Rather, the competent evidence clearly establishes that the 
post service diagnoses are not related to service.  Absent 
reliable evidence relating left knee and low back 
disabilities to service, the claims of entitlement to service 
connection must be denied.

	Sinusitis

The veteran maintains that sinusitis is related to his 
service during the Gulf War.

Private records dated in April 1992 indicate an assessment of 
allergic rhinitis.  

On periodic examination for the National Guard in February 
1995, the veteran denied sinusitis.  Clinical examination 
revealed normal nose and sinuses.  The veteran was determined 
to be qualified for retention.  

A June 1996 VA treatment record labeled "Persian Gulf Exam" 
indicates an assessment which included night sweats, chronic 
low back pain, high blood pressure, seasonal allergies, 
history of sexual dysfunction, and tinea pedis.

A VA examination was carried out in November 1996.  The 
veteran reported that he began to have multiple symptoms 
within two weeks of returning from the Gulf.  He complained 
of daily headaches.  He stated that he had suffered from 
chronic recurrent sinusitis since 1991.  Upon physical 
examination, the pertinent diagnosis was history of 
sinusitis.

A subsequent February 1997 treatment record indicates the 
veteran's report of sinus drainage.  He was noted to be on 
Bencanase and Claritin.  Allergic rhinitis was noted in March 
1997.

A March 1997 VA treatment record indicates an assessment of 
headaches, back pain, sleep disorder, and allergies.

A VA treatment note dated in September 1997 reflects an 
assessment of allergic rhinitis.

At his September 2003 hearing, the veteran testified that 
sinusitis was incurred during the Gulf War.  

Having reviewed the evidence pertaining to this claim, the 
Board observes that the current evidence demonstrates no 
current diagnosis of sinusitis.  In fact, the veteran denied 
sinusitis on periodic examination in February 1995.  A 1996 
VA record merely indicates a history of sinusitis, apparently 
reported by the veteran, without any supportive clinical 
findings or a firm diagnosis.  While allergic rhinitis has 
been identified and treated, the evidence does not set forth 
a diagnosis of the claimed condition.  

In this case, the veteran's assertion that he has sinusitis 
is not competent.  Even if competent, far more probative is 
the medical evidence disclosing rhinitis rather than 
sinusitis.  In regard to an assertion of continuity of 
symptomatology, his lay assertion is not reliable or 
supported.

The grant of service connection requires competent evidence 
to establish a diagnosis of the claimed disability.  In this 
regard, the Board notes that the veteran has not identified 
or produced any evidence, medical or otherwise, that would 
tend to show current sinusitis.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability.  In the 
absence of proof of a present disability, there can be no 
valid claim.  Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).  Accordingly, service connection for tinea cruris 
must also be denied.

	Foot and Toenail Fungus

Service medical records for the veteran's first period of 
active service indicate that the veteran reported pain in his 
toes due to cold exposure in October 1975.  His feet were 
normal on discharge examination.

On redeployment examination in April 1991, the veteran denied 
problems with his feet.  Clinical examination revealed normal 
feet.  

On periodic examination for the National Guard in February 
1995, the veteran denied skin diseases.  Clinical examination 
revealed normal skin and feet.  The veteran was determined to 
be qualified for retention.  

Upon Persian Gulf Registry examination in May 1996, the 
veteran listed  a rash on his feet among his symptoms.  He 
reported June 1991 as the date of onset.  Tinea pedis and 
mycotic toenails were noted.  

A June 1996 VA treatment record labeled "Persian Gulf Exam" 
indicates an assessment which included night sweats, chronic 
low back pain, high blood pressure, seasonal allergies, 
history of sexual dysfunction, and tinea pedis.

A VA examination was carried out in November 1996.  The 
veteran reported that he began to have multiple symptoms 
within two weeks of returning from the Gulf.  He reported 
fungus of his feet and toenails, indicating that he had 
symptoms since returning from the Gulf.  He indicated that he 
had been treated with antifungal medication for the previous 
three months and that his toenails had improved and that he 
had not had a recurrence of rash.  Upon physical examination, 
the pertinent diagnosis was tinea pedis with toenail fungus.

At his September 2003 hearing, the veteran testified that he 
was given foot powder in service after complaining about 
frostbitten toes.  He noted that he was treated during his 
National Guard service.  

Upon careful review of the record, the Board has determined 
that service connection is not warranted for foot and toenail 
fungus.  While the Board notes that the veteran had one 
instance of treatment for complaints relating to his feet 
during his first period of active service, the discharge 
examination noted that his feet were clinically normal.  The 
Board also notes that the veteran has reported 1991 as the 
date of onset of his foot and toenail complaints; however, 
the records for his second period of service do not show any 
diagnosis, complaint, or abnormal finding pertaining to his 
feet.  Redeployment examination in April 1991 indicated 
normal feet, and the veteran's denial of problems with his 
feet.  In February 1995, the veteran denied skin diseases, 
and clinical examination revealed normal skin and feet.  In 
fact, the first record pertaining problems with the veteran's 
feet dates to May 1996, when the veteran reported a rash on 
his feet.  A subsequent Persian Gulf Registry examination 
resulted in a diagnosis of tinea pedis.

While the evidence does demonstrate diagnoses of tinea pedis 
and mycotic nails, it fails to demonstrate a relationship 
between the diagnoses and any disease or injury in service.  
The grant of service connection requires competent evidence 
to establish a diagnosis and, as in this case, relate the 
diagnosis to the veteran's service.  The Board has considered 
the veteran's argument that these claimed disabilities are 
related to service.  However, he is not, as a layperson, 
qualified to render a medical diagnosis or an opinion 
concerning medical causation.  See Espiritu.    
   
In summary, the evidence clearly establishes that these 
claimed disabilities were not incurred as the result of any 
disease or injury during active service.  The record does not 
contain credible evidence of pathology or treatment in 
proximity to service or within years of separation.  The 
Board finds the negative and silent record to be far more 
probative than the veteran's remote, unsupported assertions 
of a relationship to active service.  Rather, the competent 
evidence clearly establishes that the post service diagnoses 
are not related to service.  Absent reliable evidence 
relating the current foot complaints to service, the claim of 
entitlement to service connection must be denied.



	PTSD

Service connection for post-traumatic stress disorder 
requires medical evidence diagnosing the condition in 
accordance with VA regulations; a link, established by 
medical evidence, between current symptoms and an in-service 
stressor; and credible supporting evidence that the claimed 
in-service stressor occurred.  If the evidence establishes 
that the veteran engaged in combat with the enemy and the 
claimed stressor is related to that combat, in the absence of 
clear and convincing evidence to the contrary, and provided 
that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 U.S.C.A. § 
1154(b) and 38 C.F.R. § 3.304(d), (f).

The veteran asserts that experiences during his deployment to 
Saudi Arabia caused his claimed PTSD.

On periodic physical examination in June 1992, the veteran 
was psychiatrically normal.  

On periodic examination for the National Guard in February 
1995, the veteran denied depression or excessive worry, loss 
of memory, and nervous trouble of any sort.  Clinical 
examination revealed no neurologic or psychiatric 
abnormality.  The veteran was determined to be qualified for 
retention.  

In a November 1996 statement, the veteran described SCUD 
missile attacks and noted that on some days there were up to 
five attacks.  He indicated that he was within approximately 
one half mile of a dormitory in which at least 200 soldiers 
were killed in a SCUD attack.  He stated that he served on 
guard duty in addition to his regular duties.  He related 
that his symptoms became apparent in May or June 1991.  

A VA psychiatric examination was also carried out in November 
1996.  The examiner noted that the veteran was called for 
active duty in 1990 and spent six months in Dhahran, Saudi 
Arabia.  The veteran related that he never left Dhahran and 
that his work involved medical and security.  He noted that 
his specific tasks involved securing the area against 
terrorism.  He denied having seen combat, but did recall SCUD 
missiles coming over Dhahran on a regular basis.  He recalled 
that none hit closer than one half mile from him.  When asked 
about specific events that were particularly traumatic, he 
stated that working 14-16 hour days and trying to protect and 
preserve people from getting hurt was quite difficult.  He 
also recalled that the SCUD missiles generally precipitated a 
lot of panic and screaming.  He did not otherwise identify 
any specific situations that were traumatic.  The examiner 
noted that subsequent to service, the veteran returned to his 
job as a warehouseman and worked up to 60 hours per week.  He 
denied specific problems on the job with the exception than 
an altercation with supervisors.  Subjectively, the veteran 
complained of problems with his memory since Desert Storm.  
He reported nightly nightmares but was unable to describe 
them.  He stated that he thought about the war all of the 
time, but on further inquiry he related that the thoughts 
occurred about three to four times per week.  He indicated 
that his body was constantly tired and that he had no 
motivation or inspiration.  He described being depressed, and 
noted that the depression started about two weeks after he 
returned from Saudi.  He stated that he had no problems going 
out in public so long as no one bothered or provoked him.  He 
denied avoidant behavior aside from avoiding violent 
television shows.  

On mental status examination, the veteran was oriented.  His 
mood was reserved and his affect constricted.  There was no 
evidence of sadness, tearing, anger, or irritability.  Speech 
process was normal.  In summary, the examiner noted that the 
veteran had begun treatment for depressive symptoms earlier 
in the year, and that he reported improvement since starting 
antidepressants.  He indicated that the veteran described 
some symptoms associated with PTSD, such as nightmares and 
thoughts about the war.  However, he indicated that the 
general theme of the nightmares did not related to specific 
events that occurred in Saudi and that the thoughts of the 
Gulf experience were also nonspecific in nature.  
Additionally, he pointed out that the veteran did not give a 
good history of avoidant behavior and that he was unable to 
identify any specific event that occurred in Saudi that might 
have been of such significance that it would precipitate 
PTSD.  The diagnosis was major depressive episode, under 
treatment.  The examiner indicated that he was unable to 
attribute the veteran's depression to Persian Gulf service.  
He noted that the veteran had not sought treatment until that 
year, and there was no documentation that he was actually 
depressed three to four years previously.  

A December 1996 VA psychiatry record indicates that the 
veteran did not meet the criteria for PTSD.  The provider 
indicated that he suspected underlying personality disorder 
and possible dysthymic or depressive spectrum disturbance.

An additional January 1997 VA treatment record indicates the 
veteran's assertion that his hypertension was caused by his 
Gulf War service.  He reported that he was not responding to 
antidepressant medication.  The assessment was rule out major 
depressive disorder and Axis II disorder.

Lay statements submitted by the veteran in August 1997 relate 
to the veteran's PTSD symptoms.  An August 1997 statement 
submitted by his wife indicates that the veteran suffered 
from muscle aches, nightmares, and sleep problems.  She also 
discussed the veteran's psychiatric symptoms.  

An October 1998 VA mental health medication review indicates 
an assessment of recurrent major depression.

At his September 2003 hearing, the veteran testified that his 
psychiatric symptoms began during the Gulf War.  He stated 
that he worked in medical supply and that he had to get 
supplies to the front line.  He related that he saw people 
panic and go crazy.  

In December 2003, the veteran attended an informational 
meeting about a VA PTSD program.  He was scheduled for a PTSD 
evaluation.  He failed to report for the evaluation, as noted 
by a January 2004 entry into his record.

A May 2005 VA problem list includes an entry of 
PTSD/depression - stable.

Comprehensive review of the record has led the Board to the 
determination that service connection is not warranted for 
PTSD.  In this regard, the Board notes that a key element to 
establishing service connection is to show that veteran does 
have the claimed disability.  This element may only be shown 
through evidence of a diagnosis.  

In reaching this conclusion, the Board has considered the May 
2005 VA problem list that includes an entry of 
PTSD/depression.  However, the basis for this entry is not 
evident.  Moreover, the remaining evidence pertaining to this 
issue clearly establishes that the veteran does not in fact 
have a diagnosis of PSTD.  The November 1996 examiner 
conducted a comprehensive examination and did not render a 
diagnosis of PTSD.  Rather, he diagnosed major depressive 
disorder.  A December 1996 VA psychiatry note specifically 
states that the veteran did not meet the criteria for PTSD.  
Subsequent records indicate major depression.  In sum, the 
more probative evidence establishes that the veteran does not 
have PTSD.  

To the extent that the veteran reports that he has had 
psychiatric difficulty since his Gulf War service, the Board 
notes that contemporaneous records are silent for psychiatric 
disability, and there is no reliable evidence of a 
psychiatric disorder in proximity to separation.  His 
assertion of continuing symptoms since in-service events are 
unsupported and not credible. 

Under these circumstances, the Board must conclude that the 
veteran has not met the regulatory requirements of 
entitlement to service connection for PTSD, and that, on this 
basis, his claim must be denied.  In reaching this 
conclusion, the Board has considered the benefit-of-the-doubt 
doctrine.  However, as the preponderance of the evidence is 
against the veteran's claim, that doctrine is not applicable 
in the instant appeal.  38 U.S.C.A § 5107(b); 38 C.F.R. § 
3.102; Gilbert.

	Muscle Fatigue, Headaches, and Memory Loss
	
Service connection may be granted to a Persian Gulf veteran 
who exhibits objective indications of chronic disability 
resulting from an undiagnosed illness or a medically 
unexplained chronic multisymptom illness (such as chronic 
fatigue syndrome, fibromyalgia, and irritable bowel syndrome) 
that is defined by a cluster of signs or symptoms, or 
resulting from an illness or combination of illnesses 
manifested by one or more signs or symptoms such as those 
listed below.

The symptoms must be manifest to a degree of 10 percent or 
more during the presumptive periods prescribed by the 
Secretary or by December 31, 2011.   By history, physical 
examination and laboratory tests, the disability cannot be 
attributed to any known clinical diagnosis.  Objective 
indications of chronic disability include both "signs" in the 
medical sense of objective evidence perceptible to an 
examining physician, and other, non-medical indicators that 
are capable of independent verification.  Disabilities that 
have existed for 6 months or more and disabilities that 
exhibit intermittent episodes of improvement and worsening 
over a 6-month period will be considered chronic.

The signs and symptoms which may be manifestations of 
undiagnosed illness or a chronic multisymptom illness 
include, but are not limited to: (1) fatigue, (2) signs or 
symptoms involving the skin, (3) headaches, (4) muscle pain, 
(5) joint pain, (6) neurologic signs or symptoms, (7) 
neuropsychological signs or symptoms, (8) signs or symptoms 
involving the respiratory system (upper or lower), (9) sleep 
disturbance, (10) gastrointestinal signs or symptoms, (11) 
cardiovascular signs or symptoms, (12) abnormal weight loss, 
or (13) menstrual disorders.  38 U.S.C.A. §§ 1117, 1118 (West 
2002); 38 C.F.R. § 3.317 (2007).

The veteran asserts that he has migraine headaches, fatigue, 
and memory problems as a result of his service in the Gulf 
War.  

On periodic examination for the National Guard in February 
1995, the veteran denied frequent or severe headache and loss 
of memory.  Clinical examination revealed no neurologic 
abnormality.  The veteran was determined to be qualified for 
retention.  

Upon Persian Gulf Registry examination in May 1996, the 
veteran endorsed exposure to smoke from oil fires, diesel and 
other petrochemical funes, and burning trash; skin exposure 
to diesel or other petrochemical fuel; exposure to chemical 
agent resistant compounds; and exposure to other paints and 
solvents or petrochemical substances.  He reported personal 
pesticide use, and exposure to nerve gas or agents, 
pyridostigmine, and mustard gas.  He also noted that he was 
immunized against anthrax.  He reported four or more scud 
attacks.  He assessed his health as poor.  In regard to major 
current symptoms, the veteran listed headaches, nightmares, a 
rash on his feet, a rash on his groin, diarrhea, 
hypertension, rhinitis, impotence, weight gain, and memory 
loss,  He reported June 1991 as the date of onset.  Physical 
examination revealed the muscles and joints of the 
extremities to be essentially within normal limits.  

A June 1996 VA treatment record labeled "Persian Gulf Exam" 
indicates an assessment which included night sweats, chronic 
low back pain, high blood pressure, seasonal allergies, 
history of sexual dysfunction, and tinea pedis.

A VA examination was carried out in November 1996.  The 
veteran reported that he began to have multiple symptoms 
within two weeks of returning from the Gulf.  He complained 
of daily headaches.  He described diarrhea every other day, 
with two to three liquid bowel movements per day, associated 
with mild nausea.  He reported muscle fatigue and feeling 
tired all of the time.  He complained of low back pain and 
indicated that it had been chronic since 1990.  The provider 
noted that the veteran wore an elastic back brace.  He also 
complained of left knee pain, noting that he injured it in 
1975 and that associated pain had progressively worsened 
since that time.  He reported fungus of his feet and 
toenails, indicating that he had symptoms since returning 
from the Gulf.  He indicated that he had been treated with 
antifungal medication for the previous three months and that 
his toenails had improved and that he had not had a 
recurrence of rash.  He reported hypertension since 1991, 
controlled with diet alone.  He stated that he had suffered 
from chronic recurrent sinusitis since 1991.  Upon physical 
examination, the examiner offered the following diagnoses:  
history of Persian Gulf War service with history of tension 
headaches, diarrhea, and chronic muscle fatigue; degenerative 
disc disease, degenerative joint disease of the lumbosacral 
spine; tinea pedis with toenail fungus; hypertension; history 
of sinusitis; and left knee strain.

In October 1997, the veteran complained of headaches since 
1991.  The provider concluded that the veteran's symptoms 
were suggestive of tension headaches.  

A January 1998 treatment record indicates chronic headaches.  
A similar assessment was made in July 1998.

In October 2000 the veteran was seen in follow-up for 
headaches and low back pain.  The provider noted neck pain 
that caused headaches to migrate from occipital areas to the 
temples.  Gait, stance, and cerebellar examinations were 
normal.  The assessment was chronic tension type headaches 
and cervical sensory radiculopathy at C8.

Having reviewed the evidence pertaining to these claims, the 
Board concludes that service connection for muscle fatigue, 
headaches, and memory loss is not warranted.  In this regard, 
the Board notes that the record contains no evidence 
documenting objective indications of chronic disability 
manifested by muscle fatigue or memory loss.  

With respect to his claimed headaches, such have been 
variably diagnosed as tension or migraine headaches.  As 
these symptoms are attributable to a clinical diagnosis, 
service connection for headaches as a chronic disability 
resulting from an undiagnosed illness must be denied.

Moreover, the Board notes that there are no clinical findings 
indicating muscle fatigue or memory loss as objective 
indications of chronic disability.  Careful review of the 
record is negative for any findings showing clinical findings 
of muscle fatigue or  memory loss.  In fact, the only 
clinical record regarding the claimed muscle fatigue 
indicates a history of such.  With respect to the veteran's 
claimed memory loss, the Board notes that the record is 
silent for any clinical findings showing any memory deficit.  
Accordingly, as the objective indications necessary for 
service connection for disability manifested by muscle 
fatigue and memory loss as manifestations of an undiagnosed 
illness are not shown, service connection is also not 
warranted for these claimed disabilities.



	Disability Due to Radiation Exposure

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  First, there are certain types of cancer 
that are presumptively service-connected when specific to 
radiation-exposed veterans. 38 U.S.C.A. § 1112(c); 38 C.F.R. 
§ 3.309(d).  Second, "radiogenic diseases" may be service 
connected pursuant to 38 C.F.R. § 3.311.  Third, service 
connection may be granted under 38 C.F.R. § 3.303(d) when it 
is established that the disease diagnosed after discharge was 
otherwise incurred during active service, including as a 
result of exposure to radiation.  See Combee v. Brown, 34 
F.3d 1039 (Fed. Cir. 1994).

A VA examination was carried out in November 1996.  The 
veteran reported that he began to have multiple symptoms 
within two weeks of returning from the Gulf.  He complained 
of daily headaches.  He described diarrhea every other day, 
with two to three liquid bowel movements per day, associated 
with mild nausea.  He reported muscle fatigue and feeling 
tired all of the time.  He complained of low back pain and 
indicated that it had been chronic since 1990.  The provider 
noted that the veteran wore an elastic back brace.  He also 
complained of left knee pain, noting that he injured it in 
1975 and that associated pain had progressively worsened 
since that time.  He reported fungus of his feet and 
toenails, indicating that he had symptoms since returning 
from the Gulf.  He indicated that he had been treated with 
antifungal medication for the previous three months and that 
his toenails had improved and that he had not had a 
recurrence of rash.  He reported hypertension since 1991, 
controlled with diet alone.  He stated that he had suffered 
from chronic recurrent sinusitis since 1991.  Upon physical 
examination, the examiner offered the following diagnoses:  
history of Persian Gulf War service with history of tension 
headaches, diarrhea, and chronic muscle fatigue; degenerative 
disc disease, degenerative joint disease of the lumbosacral 
spine; tinea pedis with toenail fungus; hypertension; history 
of sinusitis; and left knee strain.

A January 1997 VA treatment report indicates the veteran's 
complaint of diarrhea since service in Saudi Arabia.  The 
impression was six-year history of diarrhea of questionable 
etiology.  A February 1997 VA treatment record indicates an 
assessment of that a flexible sigmoidoscopy was normal.  

At his September 2003 hearing, the veteran testified that he 
had migraine headaches, memory problems, fatigue, and nausea 
due to radiation exposure.  He stated that the radiation came 
from a meal van and that he was not aware of his exposure 
until her returned from the war.

An October 2003 VA treatment record indicates an impression 
of gastroesophageal reflux disease (GERD) and cramping 
postprandial diarrhea suggestive of irritable bowel syndrome.  
Probably lactose intolerance was also noted. 

Duodenoscopy in March 2004 revealed no source for the 
veteran's dyspepsia.  However, biopsy revealed infection by 
Heliobacter pylori.  Medications were prescribed.

Initially, the Board notes that none of the disabilities 
claimed by the veteran are subject to the presumptive 
provisions of 38 U.S.C.A. § 1112(c) and 38 C.F.R. § 3.309(d).  
Additionally, none is a "radiogenic diseases" pursuant to 38 
C.F.R. § 3.311.  Accordingly, the only avenue for entitlement 
to service connection for these disorders under the theory 
that they were caused by exposure to radiation is under 38 
C.F.R. § 3.303(d) which requires evidence that the disease 
diagnosed after discharge was otherwise incurred during 
active service, including as a result of exposure to 
radiation.

The competent evidence does not demonstrate that these 
claimed disabilities are the result of exposure to radiation 
or any incident of service.  Moreover, there is no competent 
evidence that the claimed disabilities were otherwise 
incurred during the veteran's active service.  At time of 
separation, there were no complaints of headaches, memory 
problems, fatigue, or nausea.  In addition, there is no 
evidence of an organic disease of the nervous system within 
one year of separation from service.  Rather, the evidence 
demonstrates a remote, post-service onset of these claimed 
disabilities.

While the Board has considered the veteran's assertions that 
these claimed disabilities were caused by radiation exposure 
during service, he is not, as a layperson, qualified to 
render a medical diagnosis or an opinion concerning medical 
causation.  See Espiritu.

The preponderance of the evidence is against the claims and 
there is no doubt to be resolved.  38 U.S.C.A. § 5107; 
Gilbert.  Accordingly, service connection for migraine 
headaches, memory problems, fatigue, and nausea must be 
denied.

ORDER

Entitlement to service connection for a left knee disability 
is denied.

Entitlement to service connection for a low back disability 
is denied.

Entitlement to service connection for sinusitis is denied.

Entitlement to service connection for foot and toenail fungus 
is denied.

Entitlement to service connection for PTSD is denied.

Entitlement to service connection for undiagnosed illness 
manifested by muscle fatigue is denied.

Entitlement to service connection for undiagnosed illness 
manifested by headaches is denied.

Entitlement to service connection for undiagnosed illness 
manifested by memory loss is denied.

Entitlement to service connection for residuals of radiation 
exposure, to include migraine headaches, memory loss, 
fatigue, and nausea is denied.


REMAND

The record reflects that high blood pressure was assessed by 
a private physician in June 1990, prior to the veteran's 
second period of active duty which began in December 1990.  

Hypertension has been noted in the medical records since the 
veteran's second period of active service.  However, the 
question of whether the second period of active service 
aggravated the pre-existing hypertension has not been 
addressed.  The Board has concluded that an examination is 
warranted to address whether the veteran's hypertension was 
aggravated during his second period of service.

In light of the above discussion, the Board has determined 
that additional action by the AOJ is required.  Accordingly, 
the case is REMANDED for the following action:

Schedule the veteran for a VA examination 
to determine the existence of an onset of 
hypertension.  The examiner should be 
advised that a June 1990 private 
treatment record reflects a finding of 
high blood pressure.  The examiner should 
confirm or refute whether the veteran has 
hypertension currently.  Upon examination 
and review of the entire claims folder, 
the examiner should provide an opinion 
regarding whether hypertension clearly 
and unmistakably preexisted the second 
period of service and whether 
hypertension clearly and unmistakably was 
not aggravated during the second period 
of service, which took place from 
December 1990 to May 1991.

A discussion of the complete rationale 
for all opinions expressed should be 
included in the examination report.

If upon completion of the above action the claim remains 
denied, the case should be returned to the Board after 
compliance with requisite appellate procedures.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).




____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


